Citation Nr: 0944933	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the Veteran's claims for entitlement 
to service connection for tinnitus and bilateral hearing 
loss.  The Veteran filed a timely Notice of Disagreement 
(NOD) in November 2006 and, subsequently, in August 2007, the 
RO provided a Statement of the Case (SOC).  In September 
2007, the Veteran filed a timely substantive appeal to the 
Board, limiting his appeal to the claim for service 
connection for tinnitus.  As such, the claim for service 
connection for hearing loss is not in appellate status and is 
not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009).

With respect to the claim for service connection for 
bilateral hearing loss noted above that was appealed but not 
perfected by submitting a timely substantive appeal 
(38 C.F.R. §§ 20.202, 20.302(b)), inasmuch as the RO has not 
taken any action to indicate to the Veteran that this issue 
remains on appeal and it took steps to close the appeal (see 
certification of Appeal [VA Form 8]), the requirement that 
there be a substantive appeal is not waived.  The facts of 
this case are clearly distinguished from the Court's holding 
in Percy v. Shinseki, 23 Vet. App. 37 (2009) because in this 
appeal the Veteran was not wrongly mislead into believing 
that he had perfected an appeal of his claim for service 
connection for hearing loss by the RO.  

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to the VA.

2.  There is lay evidence of a history of excessive noise 
exposure during service and ringing in the ears since that 
time; however, such history was initially provided more than 
36 years after service; there is no medical evidence of 
tinnitus during or after service; the Veteran's separation 
examination included a normal clinical evaluation of his ears 
and he voiced no complaint of tinnitus at that time; the only 
post-service hearing examination in 2002 was also negative 
for any pertinent abnormal findings; there is no medical 
evidence or competent opinion of a nexus between a current 
diagnosis of tinnitus and service; the preponderance of the 
evidence is against a causal link between tinnitus and 
service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).   VA is required to review the information and 
the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

In a February 2006 notice letter, the Veteran was informed 
about the information and evidence not of record that was 
necessary to substantiate his claim; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  

The Board notes that the February 2006 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

The evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either 
timing or content, have resulted in prejudice.  The record 
raises no plausible showing of how the essential fairness of 
the adjudication was affected.  Under such circumstances, any 
error with respect to the timing of the notice is harmless.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The evidence of record indicates that the VA acquired the 
Veteran's service treatment records.  There is no indication 
of any other relevant evidence that has not been obtained.  
The Board notes that the RO did not afford the Veteran a VA 
examination to determine whether he had a diagnosis of 
tinnitus linked to service.  However, as will be noted 
subsequently in this opinion, the Veteran's service treatment 
records do not contain any indication of an incident of 
acoustic trauma or a complaint of ringing in the ears 
(tinnitus).  The service separation examination included a 
normal clinical evaluation of the Veteran's ears and he did 
not complain of tinnitus at that time.  The only post-service 
medical evidence is a report of an ear examination in 2002 
and the Veteran failed to give a history of tinnitus.  It was 
not until he filed a VA claim for compensation in June 2006, 
more than 36 years after service, that he indicated that he 
had the disability at issue.  Under these circumstances, the 
Board finds no duty to provide an ear examination or medical 
opinion.  U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009). See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).

The Board finds that the VA has fulfilled its duty to notify 
and assist the Veteran in the claims under consideration.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that he incurred tinnitus during or as the result of service.  
The record of evidence consists of service treatment records, 
a private treatment record, and statements from the Veteran.

The service personnel records show that the Veteran's 
Military Occupational Specialty (MOS) was electronic 
mechanic.  He did not receive any medals or decorations 
evincing combat duty.  He did service in Vietnam and contends 
that he was exposed to excessive noise without ear protection 
while working on the flight line.  He also alleges that his 
base was subjected to rocket attacks, although he does not 
claim any specific ear injury or incident of acoustic trauma. 

Reviewing the service treatment records, the Board notes that 
in a December 1965 pre-entrance report of his medical 
history, the Veteran stated that he did not currently have 
and had never had any hearing disorder and there was no 
notation of tinnitus.  Subsequent service treatment records 
do not include any notation regarding an incident of acoustic 
trauma or a complaint of tinnitus.  In an August 1968 service 
medical examination report, the examiner did not note any 
abnormality involving the Veteran's hearing.  A whispered 
voice hearing test was normal (15/15, bilaterally).  In a 
January 1970 service discharge medical examination report, 
the examiner did not note an abnormality involving the 
Veteran's hearing.  A whispered voice hearing test was again 
normal (15/15, bilaterally).  Both of these latter 
examinations included clinical evaluations of the Veterans 
ears and there is no indication in either examination report 
of a complaint of noise or ringing in the ears (i.e., 
tinnitus).

Reviewing the post-service medical evidence, in a September 
2002 private treatment record, specifically a hearing 
examination, there is no indication that the Veteran gave a 
history of or complained of tinnitus and the examiner did not 
provide such a diagnosis.

In a November 2006 statement, the Veteran indicated that he 
first noticed ringing in his ears during service, while he 
was working on a flight line in Da Nang.  He stated that, 
after a day or two, he saw a Navy corpsman for treatment.  
The corpsman told him that the problem should go away and 
that nothing could be done about it.  The Veteran did not 
recall any paperwork being completed during that encounter.  
The Veteran stated that the ringing did go away, for a short 
time, but returned while he was working on a flight line at 
Atsugi NAS.  Because the corpsman had told him that nothing 
could be done about the disorder, the Veteran ignored it and 
learned to live with it.  He stated that the ringing in his 
ears only bothered him currently during quiet times and at 
night.  He recalled that, during the 2002 hearing test, the 
examiner did not ask him any questions regarding ringing in 
his ears.

In a September 2007 statement, the Veteran stated that, when 
he entered service in 1966, he did not having any ringing in 
his ears.  When he left active duty in January 1970, he had 
ringing in both ears.  He indicated that, during service, he 
worked on and around a noisy flight line without ear 
protection; fired weapons without ear protection; and 
survived very loud rocket attacks.  He stated that he had not 
experienced any post-service activity that could have caused 
the disorder. 

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection for tinnitus.  

The Veteran's service treatment records do not contain any 
indication of an incident of acoustic trauma or ringing in 
the ears (tinnitus).  The Board concedes that the Veteran was 
exposed to excessive noise while on active duty but his 
January 1970 service separation examination included a normal 
clinical evaluation of his ears and he did not complain of 
tinnitus at that time.  The only post-service medical 
evidence is a report of an ear examination in 2002 and even 
at this late date the Veteran failed to give a history of 
tinnitus.  Indeed, it was not until he filed a VA claim for 
compensation in June 2006, more than 36 years after service 
that he indicated that he had tinnitus and the record remains 
devoid of medical evidence of a diagnosis of tinnitus or of a 
competent opinion linking the claimed disorder to service. 

In his statements in support of his claim for service 
connection for tinnitus, the Veteran indicated that he has 
had ringing in his ears since service.  Under normal 
circumstances, a Veteran is competent to testify as to 
symptoms that come to him through his senses, such as loss of 
hearing or ringing in the ears.  See Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Simply put, the Veteran is competent to 
state that he has had ringing in his ears.  Id.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this 
case, unlike Charles, there is no specific incident of 
acoustic trauma noted in the service treatment records and no 
competent medical evidence of current diagnosis of tinnitus.  
In fact, as noted above, the Veteran's separation examination 
and a decades later 2002 private hearing examination failed 
to note such a diagnosis, history of recurrent ringing in the 
ears or even a complaint of tinnitus.  The record shows 
negative service treatment records, the normal ear 
examination upon his separation from service, the negative 
2002 hearing examination and the absence of any medical or 
lay evidence of tinnitus until the Veteran filed a claim for 
VA compensation benefits more than 36 years after service.  
The Board is unaware of any recognized delayed onset or 
latency period for tinnitus and the Veteran has submitted no 
such evidence.  Under these circumstances, the Board finds 
that the Veteran's statements as to continuity of 
symptomatology beginning in service are less than credible, 
when considered in conjunction with the record as a whole. 

In weighing the evidence, the Board places far greater weight 
or probative value on the service treatment records, 
including the absence of complaints of tinnitus contained 
therein, than it does on statements made decades after 
service in support of a claim for compensation where such 
statements are inconsistent with the historical record.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran). In view of the foregoing, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus.  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


